           Case 2:19-cv-01572-JAM-KJN Document 35 Filed 05/11/20 Page 1 of 4


     Rafey S. Balabanian (SBN 315962)
 1
     rbalabanian@edelson.com
 2   EDELSON PC
     123 Townsend Street, Suite 100
 3   San Francisco, California 94107
     Telephone: 415.212.9300
 4   Facsimile: 415.373.9435
 5   Robert Teel (SBN 127081)
     lawoffice@rlteel.com
 6   LAW OFFICE OF ROBERT L. TEEL
     1425 Broadway, Mail Code: 20-6690
 7   Seattle, Washington 98122
     Telephone: 866.833.5529
 8   Facsimile: 855.609.6911
 9   [Additional counsel appearing on signature page]
10   Attorneys for Plaintiffs and the Proposed Classes

11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13
14
     DENNIS MAGANA, SCOTT SWINDELL, and
15   DAVID TOROSYAN, on behalf of themselves,
16   and all others similarly situated,
                                                         Case No.: 2:19-CV-01572-JAM-KJN
17                         Plaintiffs,
                                                         Hon. John A. Mendez
18          v.
19
     ADTALEM GLOBAL EDUCATION, INC.,
20   formerly known as DEVRY EDUCATION                   STIPULATION OF VOLUNTARY
     GROUP, INC., a Delaware corporation, DEVRY          DISMISSAL WITHOUT PREJUDICE
21                                                       PURSUANT TO RULE 41(a)(1)(A)(ii).
     UNIVERSITY, INC., a Delaware corporation,
22                         Defendants.
23
24
25
26

27
28

     STIPULATION OF VOLUNTARY DISMISSAL                        CASE NO. 2:19-CV-01572-JAM-KJN
            Case 2:19-cv-01572-JAM-KJN Document 35 Filed 05/11/20 Page 2 of 4



 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Dennis Magana, Scott Swindell, and
 2   David Torosyan and Adtalem Global Education Inc., and DeVry University, Inc., by and through
 3   their undersigned counsel, hereby stipulate and agree to the dismissal of the claims in this case
 4   without prejudice, with each party to bear their own attorneys’ fees and costs.
 5
 6                                                        Respectfully submitted,

 7                                                        DENNIS MAGANA, SCOTT
                                                          SWINDELL and DAVID TOROSYAN,
 8                                                        individually and on behalf of all others
                                                          similarly situated
 9
     Dated: May 11, 2020                                  /s/ Michael Ovca
10
11                                                        Rafey S. Balabanian
                                                          rbalabanian@edelson.com
12                                                        EDELSON PC
                                                          123 Townsend Street, Suite 100
13                                                        San Francisco, California 94107
                                                          Telephone: 415.212.9300
14                                                        Facsimile: 415.373.9435
15
                                                          Benjamin H. Richman*
16                                                        brichman@edelson.com
                                                          Michael Ovca*
17                                                        movca@edelson.com
                                                          EDELSON PC
18
                                                          350 North LaSalle Street, 14th Floor
19                                                        Chicago, Illinois 60654
                                                          Telephone: 312.589.6370
20                                                        Facsimile: 312.589.6378
21                                                        Robert L. Teel
                                                          LAW OFFICE OF ROBERT L. TEEL
22
                                                          lawoffice@rlteel.com
23                                                        1425 Broadway, Mail Code: 20-6690
                                                          Seattle, Washington 98122
24                                                        Telephone: 866.833.5529
                                                          Facsimile: 855.609.6911
25
26                                                        *Admitted pro hac vice

27

28
     STIPULATION OF VOLUNTARY DISMISSAL               1           CASE NO. 2:19-CV-01572-JAM-KJN
           Case 2:19-cv-01572-JAM-KJN Document 35 Filed 05/11/20 Page 3 of 4


                                              Attorneys for Plaintiffs and the Proposed
 1
                                              Classes
 2

 3                                            ADTALEM GLOBAL EDUCATION
                                              INC., f/k/a DEVRY EDUCATION
 4                                            GROUP, INC., and DEVRY
 5                                            UNIVERSITY, INC.

 6   Dated: May 11, 2020                      By: /s/ William R. Andrichik

 7                                            Laurie Edelstein
                                              One Market Street
 8                                            Spear Tower, Suite 3900
 9                                            San Francisco, CA 94105
                                              Phone: (415) 365-6700
10                                            Fax: (415) 365-6699
                                              ledelstein@steptoe.com
11
                                              Patricia B. Palacios (admitted pro hac vice)
12                                            1330 Connecticut Ave. NW
13                                            Washington, DC 20036
                                              Phone: (202) 429-3000
14                                            ppalacios@steptoe.com

15                                            William R. Andrichik (admitted pro hac
                                              vice)
16                                            227 West Monroe Street
17                                            Suite 4700
                                              Chicago, IL 60606
18                                            Phone: (312) 577-1300
                                              wandrichik@steptoe.com
19
                                              Attorneys for Adtalem Education Group Inc.
20
                                              and DeVry University, Inc.
21
22
23
24
25
26
27

28
     STIPULATION OF VOLUNTARY DISMISSAL   2          CASE NO. 2:19-CV-01572-JAM-KJN
            Case 2:19-cv-01572-JAM-KJN Document 35 Filed 05/11/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I, Michael Ovca, hereby certify that on May 11, 2020, I served the above and foregoing
 3   Stipulation of Voluntary Dismissal Without Prejudice Pursuant to Rule 41(a)(1)(A)(ii) by
 4   causing a true and accurate copy of such paper to be filed and transmitted to all counsel of record
 5   via the Court’s CM/ECF electronic filing system.
 6                                                        /s/ Michael Ovca
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     STIPULATION OF VOLUNTARY DISMISSAL              3            CASE NO. 2:19-CV-01572-JAM-KJN
